DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed July 13, 2021, with respect to the rejection(s) of claim(s) 1, 6, 11, 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2019/0104455).
Park teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected mode can be established for purpose of transmitting data (second information)); in case that the first information indicates to transmit the second information transmitting, to the base station, a first message comprising the second information (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected mode can be established for purpose of transmitting data (second information)) and in case that the first information indicates .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0104455).
Regarding Claim 1, Park teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected mode can be established for purpose of transmitting data 
Regarding Claim 6, Park teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected mode can be established for purpose of transmitting data (second information)); in case that the first information indicates to transmit the second information transmitting, to the base station, a first message comprising the second information (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected 
Regarding Claim 11, Park teaches a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected mode can be established for purpose of transmitting data (second information)); in case that the first information indicates to transmit the second information transmitting, to the base station, a first message comprising the second information (Sections 0132 – 0135, RRC 
Regarding Claim 16, Park teaches a base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, configuration information including first information, the first information indicating whether to transmit second information on a preferred radio resource control (RRC) state of the terminal to the base station (Sections 0132 – 0135, RRC connection setup message from the base station (Section 0135), which is the first information indicates that an RRC connected mode can be established for purpose of transmitting data (second information)), and in case that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Chang et al. (US 2018/0302944).
Regarding Claims 2, 7, 12, 17, Park teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach receiving, from the base station, a second 
Chang, which also teaches RRC signalling, teaches receiving, from the base station, a second message for transitioning an RRC state of the terminal, as a response to the first message/transmitting, to the terminal, a second message for transitioning an RRC state of the terminal, as a response to the first message/receive, from the base station via the transceiver, a second message for transitioning an RRC state of the terminal, as a response to the first message/transmit, to the terminal via the transceiver, a second message for transitioning an RRC state of the terminal, as a response to the first message (Section 0005, sending a message to suspend RRC connection, suspending an RRC connection reads on transitioning an RRC state, said message can be sent after data is transmitted in RRC connected mode, which reads on the first message).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Chang for the purpose of saving network resources as implicitly taught by Chang.

Claims 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Anepu et al. (US 9,661,509) and in further view of Chou et al. (US 2014/0044029)
Regarding Claims 3, 8, 13, 18, Park teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach wherein the configuration information is included in an RRC reconfiguration message, and wherein the first message comprises a user equipment (UE) assistance information message.
Anepu, which also teaches RRC signalling, teaches wherein the configuration information is included in an RRC reconfiguration message (Cols. 16 lines 66 – 67, 17 lines 1 – 3, RRC reconfiguration message).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Anepu for the purpose of optimizing the utilization of network resources as taught by Anepu.
Anepu contained a system that differed from the claimed process by the substitution of step of wherein the first message comprises a user equipment (UE) assistance information message.  Chou teaches the substituted step of wherein the first message comprises a user equipment (UE) assistance information message (Section 0012), which is known in the art as means for reducing signaling overhead.  Anepu’s step of reducing signaling overhead could have been substituted with the above step of Chou as an alternative means for achieving the predictable result of reducing signaling overhead and for the purpose of managing UE mobility efficiently.
.

Claims 4, 5, 9, 10, 14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0104455) in view of Anepu et al. (US 9,661,509)
Regarding Claims 4, 9, 14, 19, Park teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach wherein the preferred RRC state comprises at least one of an idle state or an inactive state. 
Anepu, which also teaches RRC signalling, teaches wherein the preferred RRC state comprises at least one of an idle state or an inactive state (Col. 13 lines 39 – 41, idle mode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Anepu for the purpose of optimizing the utilization of network resources as taught by Anepu.
Regarding Claims 5, 10, 15, 20, Park teaches all of the claimed limitations recited in Claims 1, 6, 11, 16.  Park does not teach wherein the first message including the second information is transmitted in case that the terminal does not expect to transmit or receive data within a predetermined time.
Anepu, which also teaches RRC signalling, teaches wherein the message including information is transmitted in case that the terminal does not expect to transmit or receive data within a predetermined time (Cols. 13 lines 39 – 41, 17 lines 32 – 37, 51 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Anepu for the purpose of optimizing the utilization of network resources as taught by Anepu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 3, 2021